internal_revenue_service number release date index number ------------------------------- ----------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------- telephone number ---------------------- refer reply to cc psi b04 plr-103693-15 date date in re --------------------------------------------------- ------------------------------------------------------------ - legend ------------------- ---------------------------------------------------- ---------------------------------- --------------------------- -------------------------- --------------------------- ------------------------ ------- ------- ------- ------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- grantor a grantor b_trust date date date date year year year court case case ---------------------------------------------------------------------------------------------------------- case statute state ---------------------------------------------------- ----------------------------------------------- -------------- dear ------------------ plr-103693-15 this letter responds to your personal representative’s letter of date requesting gift and estate_tax rulings with respect to trust on date husband grantor a and wife grantor b collectively grantors created a_trust trust for the benefit of their two children article paragraph provides that the trustee shall distribute from time to time as much of the trust income and principal for the well-being of each child prior to age in making distributions the trustee shall emphasize education health and personal development of the beneficiary or beneficiaries article paragraph provides that after the oldest child reaches age the trustee shall pay the entire net_income of his or her trust to the child the trustee may withhold all or any portion of the income for any child who is under the age of if the trustee considers the income to be insufficient the trustee may also pay to the child as much of the principal of the trust as the trustee in the trustee’s discretion considers necessary for proper health education support and maintenance when the eldest child reached age trust was divided into two subtrusts subtrusts article paragraph b provides that if the child dies before becoming entitled to a full distribution from his or her trust the trustee shall preserve the remaining balance of the trust for the sole benefit of the surviving child or children if all children of the grantors are deceased then the trustees shall distribute the remaining balance of trust to the grantors article provides that trust is irrevocable article provides that the grantors or the survivor have the power to amend the trust to increase the benefits of this trust going to their children but not to detract therefrom and have the power to amend the trust to name additional trustees from time to time in year and year grantors transferred real_property and certain other_property to trust grantors filed form sec_709 united_states gift and generation-skipping_transfer_tax returns reporting the gifts to trust grantors were the trustees of trust however while serving as trustees the grantors never made any distributions from trust to the beneficiaries grantors became aware that the trust provisions above in articles and failed to reflect grantors’ intent to have the transfers to trust treated as completed gifts and to exclude the trust assets from the grantors’ gross estates in year grantors filed a petition with court seeking reformation of the trust to correct these scrivener’s errors on date the court reformed the trust language as follows plr-103693-15 article paragraph provides that until the grantors children reach age the trustee shall distribute from time to time as much of the income and principal of trust as the trustee consider necessary for health education maintenance and support of the children article paragraph provides that after the child reaches age the trustee shall pay to each child the entire net_income of his or her trust the trustee may withhold all or any portion of the income for any child who is under age if the trustee in the trustee’s discretion determines that such income is not necessary for such child’s health education support and maintenance if the trustee considers the income to be insufficient the trustee may also pay to the child as much of the principal of the trust as the trustee in the trustee’s discretion considers necessary for proper health education support and maintenance article provides that the grantors or the survivor shall have the power to amend the trust to name additional trustees from time to time on date grantors obtained a second court order reforming article b as follows article paragraph b provides that if the child dies before becoming entitled to a full distribution from his or her trust the trustee shall preserve the remaining balance of the trust for the sole benefit of the surviving child or children if any or if none the trustee shall distribute the remaining balance to the deceased child’s estate in declarations to the state court grantors declared that each intended that trust be drafted in a manner that would ensure the transfers were completed gifts and that each did not direct the attorney to include the stated language in trust in an affidavit the attorney who drafted trust swore that grantors intended the transfers to trust to be completed gifts and that the trust provisions prior to reformation were scrivener’s errors and were not consistent with the grantors’ intent grantors resigned as trustees effective date it is represented that grantors established trust for the main purpose to leverage grantors’ unified_credit and transfer the maximum amount to their children one exhibit in the state court_proceeding was a letter from the attorney indicating that the purpose of this trust is to set_aside property for your children and a n irrevocable_trust you have requested the following rulings as a result of the state court reformations of trust to correct several scrivener’s errors the original transfers to trust and future transfers to the subtrusts are and will be completed gifts for federal gift_tax purposes and the assets of trust and the subtrusts will not be includable in grantor b’s gross estates under sec_2036 or sec_2038 plr-103693-15 ruling sec_2501 of the internal_revenue_code imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides in part that a gift is complete where the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another sec_25_2511-2 provides in part that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interest of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard in 387_us_456 the supreme court held that where the issue involved is the determination of property interests for federal estate_tax purposes and the determination is based on state law the highest court of the state is the best authority on its own law the service however is not bound by a lower court decision if there is a decision by a lower court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in case the scrivener gave a surviving_spouse the power_to_revoke a credit_shelter_trust which would have caused the assets to be included in the surviving spouse’s gross_estate due to ambiguities in the trust instrument the court allowed extrinsic evidence to determine the grantors’ intent citing case for the proposition that where a_trust instrument contains some expression of the trustor’s intention but as a result of a drafting error that expression is made ambiguous a trial_court may consider extrinsic evidence to resolve the ambiguity and give effect to the trustor’s intention this evidence indicated that the grantors intended to create the credit_shelter_trust to minimize their overall estate_tax liability and exclude the credit_shelter_trust from the surviving spouse’s gross_estate the court concluded that the provision was a scrivener’s error and reformed the trust to eliminate the power the court stated that the court had ample authority founded in common_law and under statutory law to reform the trust to accomplish the purposes of the grantors the court cited case for the proposition that state courts have the power to modify the terms of a_trust to serve the original intentions of the grantor the court applied state statute which recognizes plr-103693-15 the equitable common_law power of a trial_court to reform a_trust agreement based on mistake in this case article provides that trust is irrevocable however article gives grantors the power to amend trust these provisions are inconsistent and create an ambiguity under state law a state court would allow extrinsic evidence to determine the grantors’ intent in this case it is represented that grantors intent was to leverage the grantors’ unified_credit and transfer the maximum amount to their children retaining a reversionary_interest or a distribution power not limited by an ascertainable_standard was contrary to this intention further the attorney who drafted trust has sworn in an affidavit that grantors intended the transfers to trust to be completed gifts and that the trust provisions prior to reformation were scrivener’s errors and were not in line with the grantors’ intent in addition grantors filed form sec_709 reporting the transfers to trust and treating the transfers as completed gifts grantors submitted declarations to court of their intent to make completed gifts to trust therefore we conclude that state court’s orders on date and date reforming trust based upon scrivener’s errors are consistent with state law as applied by the highest court of state the reformations of trust are effective as of date accordingly based upon the facts submitted and representations made we conclude that as a result of the state court reformations of trust the original transfers to trust and future transfers to the subtrusts are and will be completed gifts for federal gift_tax purposes ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent's death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom plr-103693-15 sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or when any such power is relinquished during the 3-year period ending on the date of the decedent's death in the present case the reformation of trust is effective as of date the reformed trust provisions do not give grantor an income_interest in trust or the divided trusts or the right to designate the persons who will possess or enjoy the property or have an interest in the income of the property for purposes of sec_2036 further the reformed trust does not give the grantor the power to alter amend revoke or terminate trust or the divided trusts for purposes of sec_2038 accordingly based upon the facts submitted and representations made we conclude that the assets of trust and the subtrusts will not be includable in the grantor’s gross estates under sec_2036 or sec_2038 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures
